UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 10, 2011 CTS CORPORATION (Exact Name of Company as Specified in Its Charter) Indiana 1-4639 35-0225010 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 905 West Boulevard North Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Company’s Telephone Number, Including Area Code:(574) 523-3800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Donald R. Schroeder, Executive Vice President and General Manager CTS Electronics Manufacturing Solutions, and a named executive officer of CTS Corporation (the “Company”) has announced his intention to retire from the Company, anticipated to be effective about the end of June, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTS CORPORATION /s/ Anastacia S. Knapper By:Anastacia S. Knapper General Counsel Date:January 10, 2011
